  Case 1:20-cv-00515-PLM-RSK ECF No. 6 filed 06/19/20 PageID.112 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

BRANDON MARCUS RESCH,

                     Petitioner,                   Case No. 1:20-cv-515

v.                                                 Honorable Paul L. Maloney

RANDEE REWERTS,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.

              IT IS FURTHER ORDERED that Petitioner’s request to appoint counsel is

DENIED.

              IT IS FURTHER ORDERED that Petitioner request to certify a class and sub-

class is DENIED.



Dated:   June 19, 2020                             /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
